Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An information disclosure statement has not been received.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Claim Objection
Claim 1 cites a grammatic error in the limitation “wherein a middle portion of the elastic connector is fixed to the impact source, which is passed through by the a middle portion of the elastic connector through the through hole”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 uses the transitional phrase “consists of” which the MPEP 2111.03 (Transitional Phrases) cites as a legal term setting a specific boundary for the claim with no dependency where,  “A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step”.  For the purpose of furthering prosecution, the term will be interpreted as “comprising”.  Correction is still required.  Additionally, Claim 1 uses the term “comprises” after the introductory transition phase of “consisting of” which is indefinite as the elements following “comprising” would fall outside the legal boundaries set by using “consists of”.  Examiner recommends changing Claim 1’s transitional phrase of “consists of” to “comprising”.

Claim 1 cites the limitation “wherein a middle portion of the elastic connector is fixed to the impact source, which is passed through by the a middle portion of the elastic connector through the through hole” where “the elastic connector …which is passed through by a middle portion of the elastic connector” is unclear.  For clarity the limitation should cite something similar to  “wherein a middle portion of the elastic connector is fixed to the impact source, which is passed through  a middle portion of the 
All dependent claims are rejected for their dependence on a rejected base claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA , except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
The cited limitations have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “means” coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
 Since the claim limitations invoke 35 U.S.C. 112(f), the claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
The following table provides the generic place holder, functional language and the review and citation of the specification that shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):
Claim(s)
Generic place holder “means”
Functional Language 
Interpretation from written description citations from PGPUB
1 & 5
medium 
to be tested
[0003] The impact echo detection technology has the characteristics of low energy operation, wide applicability.   Interpreting “medium” as material with characteristics of low energy operation.

 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Daraio (US 20090204344; “Daraio”) in view of Fu (CN105092709; “Fu” translation provided for citations) and in further view of Qu (CN205059498: “Qu” translation provided for citations).

Claim 1. Daraio discloses an impact echo detection system (Fig. 10 with detail in Fig. 2a), which consists of the several apparatus as follow: a fixed mount (Fig. 10: pulse generator 10), an impact source (Fig. 1: 42 & 44), one 5or more transducers (Fig. 10: accelerometers 48), and an acquisition and analysis device (computer 90); wherein the fixed mount (Fig. 10 pulse generator 10) comprises: a frame (Fig. 2a: 50 top horizontal frame) and support rods (Fig. 2a: support rods 30)[0048], wherein the support rods (Fig. 2a:  four rods 30 attached to frame 50) are fixed to the frame (Fig. 2a: 50), which is passed through by the support rods (Fig. 2a: support rods 30 pass through and  a bottom portion of the support rod  (Fig. 2a:  four rods 30 attached to frame 50 at top and sitting on the medium to be tested 20)  abuts against a surface of a medium to be tested (Fig. 10: medium to be tested 20); a middle portion of the frame (Fig. 10:  frame 50 has opening in frame and between rods 30 for impact source 42) is provided with an impact source 10bombardment space (Fig. 10:  frame 50 has opening in frame and between rods 30 for impact source 44) through which the impact source (Fig. 2a: 42 & 44) wherein the transducer (Fig. 10:  accelerometer 48)[0057: sensor 48 accelerometer] is disposed at a periphery (Fig. 10 accelerometers 48 adjacent mount 10) of the fixed mount (Fig. 10: pulse generator 10), one 20end of the transducer (Fig. 10:  accelerometer 48)[0057: sensor 48 accelerometer] abuts against a surface (Fig. 10: medium under test 20) [0057] of the medium to be tested (Fig. 10: medium to be tested 20); and another end is connected  to the acquisition and analysis device (computer 90); the transducer (Fig. 10:  accelerometer 48)[0057: sensor 48 accelerometer] is configured to measure impact echo data [0057] when the impact source hits the surface of the medium to be tested (Fig. 10: medium to be tested 20) [0057], and to send the impact echo data [0057:  Sensors 48, such as accelerometers, laser interferometers, piezogauges, pressure sensors or other such detectors, detect and measure the propagation of the pulses through the element] to the acquisition and analysis device (90) [0051: A computer 90 may be used to process and store data to provide an analysis of the characteristics of the measured element 20]; and  12wherein the acquisition and analysis device (90) is configured to analyze the received impact echo data to obtain an analysis result [0057:  The presence of a crack/void/deformation 22 in the element is expected to alter the amplitude and shape of the waves detected in output signals from the detectors 48. Analysis of the data obtained from the sensors should allow a user to locate and characterize the defect 22].  Daraio additionally discloses the impact ball can be actuated through a spring or air compressor [0049].

Daraio does not explicitly disclose:
 impact source [directly] hits the surface of the medium to be tested.

An elastic connector wherein the impact source is provided with a through hole through which the elastic connector passes;  15wherein a middle portion of the elastic connector is fixed to the impact source, wherein the impact source is provided with a through hole through which the elastic connector passes;  15wherein a middle portion of the elastic connector is fixed to the impact source, which is passed through by the a middle portion of the elastic connector through the through hole, and two ends of the elastic connector are respectively connected to the fixators on the inner wall of the frame and the impact source connected to the elastic connector hits the surface of the medium to be tested.


With regard to 1) Fu teaches a spring (Fig. 1:  spring 5) actuated ball (Fig. 1: steel ball 3) that directly impacts the medium (Fig. 1:  test material) (does not require a string of beads between the ball and the medium).
   
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Fu’s direct impact with an actuated ball as motivation to remove the string of beads from Dariao’s test configuration because the direct impact ball onto a surface expands the use of the device for implementations for use where high direct impact forces are required to reliably test the material (e.g. concrete) [0004 Fu].  

With regard to 2). Qu teaches a steel ball is pulled out and then released, under the action of the elastic force of the elastic ejection member, an impact force is generated to hit the glass [0009].  Qu further teaches an impact source (Fig. 5: ball in middle band 1) connected to [0063:  the center of the metal steel ball with a diameter of 18 mm is passed through an elastic rubber band] the elastic connector (Fig. 5: elastic connector 1) wherein the impact source (Fig. 5: ball in middle band 1) is provided with a through hole (Fig. 5: ball in middle band 1 shown with a hole in the middle and the elastic band through the hole) through which the elastic connector (Fig. 5: elastic connector 1) passes connector (Fig. 5: elastic connector 1);  15wherein a middle portion of the elastic connector (Fig. 5: elastic connector 1) is fixed to the impact source (Fig. 5: shows band and steel ball fixed together) [0063], wherein the impact source (Fig. 5: ball in middle band 1)  is provided with a through hole (Fig. 5 shows the through hole with the elastic band through the hole) through which the elastic connector  (Fig. 5: elastic connector 1) passes [0063];  15wherein a middle portion of the elastic connector (Fig. 5: elastic connector 1) [0063] is fixed to the impact source (Fig. 5: metal ball), which is passed through by the a middle portion of the elastic connector (Fig. 5: elastic connector 1 goes through the middle of the steel ball)[0063] through the through hole (Fig. 5: elastic connector 1 through the through hole of the metal ball), and two ends of the elastic connector (Fig. 5:  ends of elastic connectors  1 connected to socket 4 & 5)[0063:  A socket 4 is also provided at the 120 mm frame and the 120 mm upper frame of the window] are respectively connected to the fixators (Fig. 5: sockets 4 & 5)[0063:  A socket 4 is also provided at the 120 mm frame and the 120 mm upper frame of the window] on the inner wall of the frame (Fig. 5: sockets 4 & 5)[0063:  A socket 4 is also provided at the 120 mm frame and the 120 mm upper frame of the window] and the impact source (Fig. 5: metal ball) connected to the elastic connector  (Fig. 5: elastic connector 1)  hits the surface of the medium to be tested (Fig. 5: glass 7) [0063: the steel ball is located in the fragile range of the glass, pull the steel ball as hard as possible, and then release it. The ball bounced towards the window glass].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Qu’s rubber band through the center of the metal ball and fixed to side frame supports instead of Daraio’s metal ball actuator that is spring loaded because the elastic connector improves the reliability of the device by both providing a consistent force for impact while retaining the impact ball by connection to the frame reducing loss of a critical part [Qu 0004].
 
Claim 7. Dependent on the impact echo detection system according to claim 1. Daraio further discloses the 5transducer (Fig. 10:  accelerometer 48) [0057: sensor 48 accelerometer]  is an acceleration sensor [0057].
 
Claim 8. Dependent on the impact echo detection system according to claim 1. Daraio further discloses the impact source (42 & 44) is a steel ball [0060:  steel ball] having a diameter from 2 to 10 mm [0060:  2.38mm and 4.76mm steel beads]. Daraio does not explicitly disclose:
the elastic connector is a rubber band.

Qu teaches a steel ball (Fig. 10: steel ball in the center of the elastic band) with an elastic rubber band connector (Fig. 10: 1) through the center [0063:  of the metal steel ball with a diameter of 18 mm is passed through an elastic rubber band with a length of 120 mm].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Qu’s rubber band through the center of the metal ball and fixed to side frame supports instead of Daraio’s metal ball actuator that is spring loaded because the elastic connector improves the reliability of the device by both providing a consistent force for impact while retaining the impact ball by connection to the frame reducing loss of a critical part [Qu 0004].

Claims 2 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Fu and Qu and in further view of Yong (KR 200340333 : “Yong”).

Claims 2 & 3. Dependent on the impact echo detection system according to claim 1. Daraio does not explicitly disclose:
one end of the fixator distant from the elastic connector passes through the frame, 5and is fixed to the frame by an adjustable bolt; and the force borne by the connected elastic connector is adjusted by a movement of the adjustable bolt in a horizontal direction and a hook structure for fixing the elastic connector is disposed at a joint of the fixators 10and the elastic connector. 
 
Yong teaches one end of the fixator distant from the elastic connector (9) passes through the frame (8), 5and is fixed to the frame  (8) by an adjustable bolt (7); and the force borne by the connected elastic connector (9) is adjusted by a movement of the adjustable bolt (9b) in a horizontal direction and a hook structure for fixing the elastic connector is disposed at a joint of the fixators 10and the elastic connector (9 	) [35 is towed to the eye bolts 3 of both wings 7 using the hook 9b of the sticktype rubber band 10].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Yong’s adjustable tension between frames with Daraio’s as modified elastic connector because adjusting tension to meet force requirements across the elastic connector improves the quality of the device to provide a consistent forces over multiple uses of the elastic connector.

Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Fu and Qu and in further view of Zhang (CN 2299316: “Zhang”).

Claim 4. Dependent on the impact echo detection system according to claim 1. Daraio does not explicitly disclose:
an end of the support rod connected to the frame is threaded, and is fixed to the frame by a nut. 


Zhang teaches an end of the support rod (2 lower end) connected to the frame (9) is threaded [0005], and is fixed to the frame (9) by a nut (17) [0005: the lower beam 9 is mounted on the support rod 2 through the adjustment nut 17, and the support rod 2 and the adjustment nut 17 are threadedly matched] & [0010].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Zhang’s threaded and adjusting nut connection between the support and the frame to connect Daraio’s supports and frame because the adjustable connection improves the quality of the testing by changing the height to level and accommodate variations in the test surface  [0010 Zhang].

Claim 5. Dependent on the impact echo detection system according to claim 1. Daraio further discloses the 15acquisition and analysis device (90) to send the received impact echo data to the analyzer (90) [0051:  A computer 90 may be used to process and store data to provide an analysis of the characteristics of the measured element 20] the received impact echo data through a time domain curve and transform the time domain curve into a frequency domain curve [0056:  Block 122 shows the digital signal processing that may be performed on the pulse data to extract time domain related characteristics, frequency domain related characteristics, joint time-frequency domain characteristics, or other mathematical representations of the measured pulse data. Block 123 represents the calculations that may be performed to extract features of interest that may be used to identify and/or characterize damage] to determine a thickness of the medium to be tested [0005: The electrical signal is then processed to provide an amplitude/frequency spectrum indicative of either the thickness of the structure or the defects disposed therein] and a wave speed of the impact echo [0039: the speed of the solitary wave V.sub.s as nonlinear function of the maximum particle dynamic strain can be expressed as shown in Eq. 4].
Daraio does not explicitly disclose:
analysis device further comprises: an acquisition box and an analyzer; the acquisition box is configured to receive the impact echo data from the transducer and to send the received impact echo data to the analyzer; the analyzer is configured to display and wherein the analyzer is further configured to receive parameters input by user.

the received impact echo data through a time domain curve and transform the time domain curve into a frequency domain 20curve based on the Fast Fourier Transform.

With regard to 1)  Zhang teaches an acquisition box (amplifier 22) and an analyzer (microcomputer 23); the acquisition box (22) is configured to receive the impact echo data from the transducer (piezoelectric quartz sensor 14) and to send the received impact echo data to the analyzer (microcomputer 23); the analyzer (microcomputer 23) is configured to display [0010:  To the microcomputer 23, display and record] the received impact echo data  [0010:  At this time, the piezoelectric quartz sensor 14 transmits the impact crushing energy data through the amplifier 22. To the microcomputer 23, display and record] and wherein the analyzer (microcomputer 23); is further configured to receive parameters input by user [0010:  the microcomputer 23 to make it enter the working state, set the test parameters].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Zhang’s arrangement of a receiving signal conditioner and connected to a display capable analyzer with Daraio’s computer because dividing the workload of signal processing, analyzing and displaying the processed signal data improves the maintainability of the device by having separable parts that can be easily replaced without the expense of replacing a single unit.

With regard to 2) Fu teaches the received impact echo data through a time domain curve and transform the time domain curve into a frequency domain 20curve based on the Fast Fourier Transform [0015:  a reflected wave and transmits back to the concrete surface, and is received by the nearby receiver probe, and transmitted to the data acquisition instrument, stored in the computer, and filtered and fast. Fourier transform, convert the time domain signal into frequency domain signal; According to the peak frequency, use formula (1) to determine the thickness or defect depth of structural concrete]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Fu’s process of applying a Fast Fourier transform for converting the time domain domain signal to a frequency domain signal as a process to apply to Daraio’s time domain signal because transforming the signal data into the frequency domain improves the quality of the signal analysis by providing frequency analysis to identify properties of the medium under tests [Fu 0015].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Fu and Qu and in further view of Meng (CN 202433147: “Meng”).

Claim 6. Dependent on the impact echo detection system according to claim 5. Daraio further discloses the transducer (Fig. 10:  accelerometer 48)[0057: sensor 48 accelerometer] is connected to the analyzer (computer 90) [0051] for receiving the impact echo data from [0057:  The presence of a crack/void/deformation 22 in the element is expected to alter the amplitude and shape of the waves detected in output signals from the detectors 48. Analysis of the data obtained from the sensors should allow a user to locate and characterize the defect 22] the transducer (Fig. 10:  accelerometer 48)[0057: sensor 48 accelerometer] and sending the received impact echo data to the analyzer [0051:  A computer 90 may be used to process and store data to provide an analysis of the characteristics of the measured element 20].  
 Daraio does not explicitly disclose:
the acquisition box is provided with a USB data acquisition card (DAQ); the USB 13DAQ is connected to the transducer, and is connected to the analyzer through a USB interface.


Meng teaches the acquisition box is provided with a USB data acquisition card (DAQ); the USB 13DAQ is connected to the transducer (6), and is connected to the analyzer through a USB interface [0016:  For specific measurement, the dynamic force measurement unit also includes a charge amplifier, a USB data acquisition card, a portable computer and data processing software; after the standard accelerometer and standard drop weight are released, pulsed dynamic force excitation is applied to the sensor under test. , the dynamic force value of the pulse excitation is measured by the dynamic force measurement unit; after the charge amplifier amplifies the charge signal of the standard accelerometer, the amplified voltage signal is collected by the USB data acquisition card, and output to The portable computer and data processing software perform information display and data processing].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Meng’s USB interface between a sensor and the analyzer as an interface for Daraio’s transducer to analyzer connection because using a reliable and industry established communications connection ensures the reliability of data transfer between the data units.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Fu and Qu and in further view of Zhou (CN 104634530: “Zhou”).
 
Claim 9. Dependent on the impact echo detection system according to claim 1.   Daraio does not explicitly disclose:
the 10fixed mount is made of a stainless steel.
Zhou teaches the 10fixed mount (Fig. 1: impact testing apparatus 1) is made of a stainless steel [0030:  In this embodiment, in order to ensure the rigidity of the impact testing device 100 of the plug, the base 1 is made of stainless steel] & [0030].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Zhou’s material choice of stainless steel for the frame construction of an impact tester as a material choice for Daraio’s echo generating frame because stainless still provides a rigid frame that increases the quality of the testing environment by reducing error inducing frame vibration from the impact testing environment [Zhou 0030].
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:

Prior Art Document Identifier
Inventor
Comment
DE 20109494 

Has a single spring driven metal impact ball
CN 104634530 
WANG H et al.
Plunger with frame for impact testing
CN 107796586 
LAI P et al.
Plunger with frame for impact testing with spring elastics on either side
WO 2010143555  
MITAKE T et al.
Plunger with frame for impact testing with spring elastics on either side
CN 207662590 
LI, HONG
Vibration plunger testing with frequency input
KR 20120005695  
YI JIN HAK et al.
Plunger with frame for impact testing with spring elastics on either side
KR 20160068185 
LEE YONG BONG 
Drop ball test
CN 202994285
LIAO, Chao-jin
Drop ball test with accelerometer
CN 103537422
WEI, Fan et al.
Impact testing with drop plunger
KR 20170074449  
LEE YONG BONG  
Drop ball test with elastics springs for release


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856